Citation Nr: 0122756	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  96-28 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for a service-connected head injury with 
headaches, dizziness, and light-headedness.

2.  Entitlement to an increased (compensable) disability 
rating for a service-connected ganglion cyst of the right 
hand.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968, October 1977 to March 1979, October 1980 to December 
1983, and August 1990 to July 1991.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that granted service connection for 
labyrinthitis as a residual of a head injury, evaluated as 10 
percent disabling from July 1992, and denied entitlement to a 
compensable disability rating for a service-connected excised 
ganglion cyst, dorsum of the right hand.  In May 1997, the RO 
granted service connection for headaches as a component of 
the service-connected head injury and confirmed the 10 
percent rating.

In June 2001, a hearing was held before the undersigned Board 
member making this decision who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 2001).  


REMAND

A remand is required for compliance with VA's duty to assist, 
including the need to obtain additional medical records.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001);  66 
Fed. Reg. 45620, 45630, et seq. (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the veteran's 
claims so that he is afforded every possible consideration.

The claims file shows that the veteran receives private 
treatment for his service-connected disabilities from 
Margaret Robbins, M.D., Nealey Lane, M.D., Cathy P. Norton, 
P.T., Susan Lytle, M.A., and David S. Haynes, M.D.  However, 
it does not appear that his complete treatment records from 
these providers have been obtained, particularly from Drs. 
Robbins and Lane.  38 U.S.C.A. § 5103A(b) (West Supp. 2001); 
66 Fed. Reg. 45620, 45630, et seq. (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(1)).  Accordingly, the RO 
should ensure that all of the private treatment records have 
been associated with the claims file.  

Review of the claims folder also reveals that the veteran is 
in receipt of Social Security Administration (SSA) disability 
benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  On remand, the RO should make arrangements to obtain 
these records.  Any recent VA treatment records should also 
be obtained and associated with the claims file.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); 38 U.S.C.A. 
§ 5103A(c) (West Supp. 2001); 66 Fed. Reg. 45620, 45630, et 
seq. (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(2)).

Finally, although the veteran underwent recent VA 
examinations, in order to ensure that the duty to assist him 
has been fulfilled, he should be afforded additional VA 
examinations after all his treatment records have been 
obtained, and the examiners should be provided access to the 
claims file.  See 38 U.S.C.A. § 5103A(d) (West Supp. 2001); 
66 Fed. Reg. 45620, 45630, et seq. (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
provide the following:

(a) releases (showing the inclusive 
dates of treatment) for the his 
complete treatment records from 
Margaret Robbins, M.D., Nealey Lane, 
M.D., Cathy P. Norton, P.T., Susan 
Lytle, M.A., and David S. Haynes, 
M.D.;

(b) the names, addresses, approximate 
dates of treatment, and appropriate 
releases for the treatment records of 
any additional private care providers 
who treated him for residuals of a 
head injury and ganglion cyst of the 
right hand since 2000; and 

(c) the names of any VA medical 
facilities (including, but not 
limited to, the Mountain Home VA 
Medical Center) at which he received 
treatment or evaluation for residuals 
of a head injury and ganglion cyst of 
the right hand since 2000.

2.  The RO should request all private 
treatment records for which the veteran 
provides releases, and associate with the 
claims file all VA treatment records of 
which he provides adequate identifying 
information.  

3.  The RO should make the necessary 
arrangements to obtain a copy of any SSA 
decision denying or granting disability 
benefits to the veteran.  The RO should 
request from the SSA copies of all the 
documents or evidentiary material that 
were used in considering the veteran's 
claim for disability benefits, including 
any reports of subsequent examinations or 
treatment.  If these records are 
duplicates of those already on file, that 
fact should be annotated in the claims 
folder.  Any other pertinent records 
should be associated with the claims 
folder.

4.  If any development undertaken 
pursuant to information or releases 
provided by the veteran above is 
unsuccessful, the RO should undertake 
appropriate notification action, to 
include notifying him what efforts were 
undertaken to develop the evidence, what 
records have been obtained, and what 
further action will be taken.  38 
U.S.C.A. § 5103A(b)(2) (West Supp. 2001); 
66 Fed. Reg. 45620, 45630, et seq. (Aug. 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(e)). 

5.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, the RO 
should schedule the veteran for VA 
neurological and ear, nose, and throat 
examinations to assess the severity of 
his head injury with headaches, 
dizziness, and light-headedness.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiners prior to the requested 
examinations.  The examiners should 
indicate in the report that the claims 
file was reviewed.  All necessary tests 
should be conducted and the examiners 
should review the results of any testing 
prior to completion of the reports.

The neurological examiner's attention 
should be directed to the description of 
the frequency and duration of the 
veteran's headaches.  The current 
manifestations of the veteran's headache 
disorder should be fully described in the 
examination report.  The examiner should 
evaluate the reported subjective 
manifestations to determine if they are 
consistent with the symptoms of a 
migraine headache, that is whether he has 
"prostrating and prolonged" attacks as 
those terms are understood in clinical 
practice.  38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (2000).

The examiners should further indicate 
whether or not the veteran suffers from 
dizziness, occasional staggering, and/or 
multi-infarct dementia associated with 
brain trauma, supported by objective 
medical findings.  38 C.F.R. §§ 4.87, 
4.124a, Diagnostic Codes 6204, 8045 
(2000).

Any indications that the veteran's 
complaints are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination reports.

The examiners must provide comprehensive 
reports including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the residuals of the 
condition in issue, such testing or 
examination is to be accomplished.

6.  The RO should schedule the veteran 
for an appropriate VA examination to 
assess the severity of his ganglion cyst 
of the right hand.  The claims file and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.

The examiner must render diagnoses of all 
current right hand pathology found to be 
present and identify all residuals 
attributable to the veteran's service-
connected right hand ganglion cyst.  

The examiner should describe in detail 
the veteran's right hand ganglion cyst, 
including size and location.  The 
examiner should note whether there is any 
tenderness or pain on objective 
demonstration and any ulceration and 
whether or not the cyst imposes any 
limitation on function.  The examiner 
should further note whether there is any 
exfoliation, exudation or itching, and if 
so, to what extent.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805, 7819 
(2000). 

The examiner should also distinguish to 
the extent possible between 
symptomatology resulting from the 
veteran's service-connected right hand 
ganglion cyst residuals, and the other 
disorders of the right hand shown by the 
medical evidence, including carpal tunnel 
syndrome, if present.  If it is medically 
impossible to distinguish among 
symptomatology resulting from the several 
disorders, the examiner should state this 
in the examination report.  

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the residuals of the 
condition at issue, such testing or 
examination is to be accomplished.

7.  Thereafter, the RO should review the 
claims folder and ensure that ensure that 
all of the foregoing development have 
been conducted and completed in full.  
Specific attention is directed to the 
examination reports.  The RO should 
ensure that the medical reports are 
complete and in full compliance with the 
above directives.  Remand instructions of 
the Board are neither optional nor 
discretionary.  If the reports are 
deficient in any manner or fail to 
provide the specific information 
requested, they must be returned to the 
physicians for correction. 38 C.F.R. 
§ 4.2 (2000); See also Stegall v. West, 
11 Vet. App. 268 (1998).

8.  The veteran is hereby informed that 
he may furnish additional evidence and/or 
argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  He is further 
advised that he should assist the RO in 
the development of his claims, and that 
failure to cooperate or to report for any 
requested examination without good cause 
may result in an adverse decision.  See 
38 C.F.R. §§ 3.158, 3.655 (2000); Wood v. 
Derwinski, 1 Vet. App. 191, 193 (1991).

9.  Finally, the RO should readjudicate 
the veteran's claims, with application of 
all appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  The RO should take into 
consideration with heighten mindfulness 
the benefit of the doubt rule.  38 
U.S.C.A. §5107(b) (West Supp. 2001).  If 
the evidence is not in equipoise, the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).

With respect to the claim for a higher 
rating for residuals of a head injury, 
the RO should review the evidence of 
record at the time of the 1993 rating 
decision that was considered in assigning 
the original disability rating for the 
veteran's disability, then consider all 
the evidence of record to determine 
whether the facts show that he was 
entitled to a higher disability rating 
for this disability at any period of time 
since his original claim.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

If the decision with respect to the claims on appeal remains 
adverse to the veteran, he and his representative should be 
furnished a supplemental statement of the case and afforded a 
reasonable period of time within which to respond thereto.  
Then, the claims folder should be returned to the Board for 
further appellate consideration, if in order.  The veteran 
need take no action until he is so informed.  The purposes of 
this REMAND are to obtain additional information and to 
comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


